United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, NORTH METRO
PROCESSING & DISTRIBUTION CENTER,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-800
Issued: October 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2010 appellant filed a timely appeal of a December 29, 2009 Office of
Workers’ Compensation Programs’ merit decision denying her disability claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant had met her burden of proof to establish that she had
intermittent periods of total disability from September 1 through October 13, 2009, causally
related to her December 7, 2008 employment injury.
FACTUAL HISTORY
On December 7, 2008 appellant, then 50-year-old clerk, filed a traumatic injury claim
alleging that she injured her right hand, knee and back when she tripped and fell in the
performance of duty. The Office accepted her claim for right wrist sprain, contusion of the left
knee and lumbar sprain.

On May 19, 2009 the employing establishment found that appellant was absent without
permission and suspended her from June 20 through July 3, 2009.
In a note dated October 7, 2009, Dr. Robert L. Howell, a Board-certified plastic surgeon,
examined appellant for degenerative arthritis of the right wrist and noted that she had not worked
since July 22, 2009. He examined x-rays and diagnosed osteoarthritis of the entire mid-carpal
region. Dr. Howell stated that appellant’s chronic degenerative arthritis of the right wrist should
be addressed under private insurance, as he did not believe that her employment injury caused
this condition.
Dr. Plas T. James, a Board-certified orthopedic surgeon, examined appellant on
October 13, 2009. He noted that she reported that her back pain returned on August 29, 2009
after she returned to work. Dr. James diagnosed L4-5 and L5-S1 degenerative disc disease and
recommended a magnetic resonance imaging (MRI) scan.
Appellant filed a claim for compensation and requested loss of differential, night and
Sunday premium pay on September 1 and from September 13 through October 13, 2009. She
indicated that she used 8 hours of leave without pay on September 1, 2009 and 7.83 hours of
leave without pay on September 4, 2009. Appellant used eight hours of annual leave a day from
September 5 through 13, 2009. She used eight hours of leave without pay per day from
September 14 through October 13, 2009.
On November 17, 2009 Dr. James reviewed the MRI scan testing and advised that
appellant had evidence of L4-5 moderate degenerative disc disease, spinal stenosis and Grade 1
spondylolisthesis. He also found a herniated disc and degenerative disc disease at L5-S1.
In a letter dated November 24, 2009, the Office informed appellant that the medical
evidence did not establish her total disability due to the accepted employment injury. It
requested additional medical information and allowed 30 days for a response. On December 2,
2009 appellant stated that she was working, but contended that the employing establishment
withdrew her positions.
By decision dated December 29, 2009, the Office denied appellant’s claim finding that
she failed to submit sufficient medical evidence to support her disability for work.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 The term disability is defined as the incapacity because of an employment injury to earn

1

5 U.S.C. §§ 8101-8193.

2

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Kathryn Haggerty, 45 ECAB 383 (1994);
Elaine Pendleton, 40 ECAB 1143 (1989).

2

the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues, which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.4 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation. The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence, which includes a physician’s rationalized medical opinion on the issue of whether
there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6 Neither the fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS
The Office accepted appellant’s claim for right wrist sprain, contusion of the left knee
and lumbar sprain. She filed a claim for intermittent wage-loss compensation from September 1
through October 14, 2009. On October 7, 2009 Dr. Howell, a Board-certified plastic surgeon,
diagnosed degenerative arthritis of the right wrist. He determined that appellant’s chronic
degenerative arthritis of the right wrist was not due to her employment injury of
December 7, 2008. Dr. Howell advised that it was a chronic condition. This report does not
support appellant’s claim for disability due to her accepted employment injury. Dr. Howell
negated a causal relationship between appellant’s current right wrist condition and her
employment. Moreover, he did not address disability for the period claimed. Dr. Howell’s

3

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

report does not establish that appellant disability as of September 1, 2009 due to her accepted
condition.
Appellant submitted reports from Dr. James, a Board-certified orthopedic surgeon, dated
October 13 and November 17, 2009 addressing her current back condition. He diagnosed L4-5
degenerative disc disease, spinal stenosis and Grade 1 spondylolisthesis and a herniated disc and
degenerative disc disease at L5-S1. Dr. James did not attribute appellant’s lumbar condition to
her December 7, 2008 employment injury. While he indicated that appellant experienced back
pain after her return to work, he did not address how her work as a clerk caused or contributed to
any disability for work as of September 1, 2009. Dr. James did not provide an opinion on the
causal relationship between appellant’s accepted lumbar sprain and her claim of disability.
Without a medical opinion attributing appellant’s current back condition and any resulting
disability to her accepted conditions, appellant did not submit sufficient medical evidence to
support her claim that she became disabled as of September 1, 2009 due to residuals of her
accepted injury.
CONCLUSION
The Board finds that appellant did not submit sufficient medical opinion to support that
she was disabled as of September 1, 2009 due to the injury of December 7, 2008.
ORDER
IT IS HEREBY ORDERED THAT the December 29, 2009 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

